Citation Nr: 1216612	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  08-23 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from December 1970 to April 1972 and from May 1974 to May 1977, with service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina wherein the RO granted service connection for PTSD and assigned a 50 percent disability rating.  The Veteran disagreed with the disability rating assigned and perfected an appeal. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In an April 2012 Informal Hearing Presentation the Veteran's representative raised the issue of entitlement to service connection for hypertension as secondary to the service-connected PTSD.  While service connection for hypertension was previously denied by the Board in January 2006, this was prior to the June 2007 rating decision which granted service connection for PTSD.  The newly raised hypertension issue, which has not been considered by the Agency of Original Jurisdiction (AOJ), is not currently on appeal before the Board and is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the RO last reviewed the case in a July 2008 statement of the case.  Since that time the Veteran has submitted VA and private treatment records dated from January 2007 through July 2010 which show treatment for the Veteran's PTSD.  Notably, there is no waiver of RO review for these newly obtained records in the claims file.  Accordingly, the case must be remanded to the RO so that the RO may consider the claim in light of the evidence received subsequent to the July 2008 statement of the case.  See generally See Disabled American Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003) (the Board may not consider additional evidence without having to remand the case to the agency of original jurisdiction (AOJ) for initial consideration and without having to obtain the appellant's waiver); 38 C.F.R. § 20.1304(c).

Also, the Veteran was most recently afforded a VA examination regarding his service-connected PTSD in May 2007.  At that time the examiner assigned a Global Assessment Functioning (GAF) score of 55.  Since that time, the Veteran has submitted records showing that his PTSD may have increased in severity.  Significantly, a VA treatment record dated in September 2007 shows a GAF score of 50.  Also, over five years have passed since the May 2007 examination.  On remand, the Veteran should be afforded another VA examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Finally, the record shows that the Veteran stopped working in 2003, claimed to be the result of his service-connected PTSD.  A claim for TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claim for a higher initial rating for the service-connected PTSD.  Although they are listed separately on the title page, the issues are not independent and must be adjudicated as one claim.  See Rice, 22 Vet. App. at 455. 

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R.                § 3.321(b)(1).  On remand, the RO must consider whether the criteria for referral for extra-schedular consideration have been invoked.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

When the AMC/RO concludes development, the initial rating, including schedular, extraschedular ratings, and TDIU, including schedular and extraschedular consideration, must be readjudicated as one claim. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination to identify the level of impairment resulting from his service-connected PTSD.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted.  

All signs, symptoms, and manifestations of the Veteran's PTSD should be reported in detail.  The examiner should fully describe the effects of the Veteran's PTSD on his occupational and social functioning and on his daily life, to include the Global Assessment Functioning (GAF) score.  Specifically, the examiner should address whether the signs, symptoms, and manifestations of the Veteran's PTSD result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, thinking or mood; or, whether they result in total occupational and social impairment.

The examiner is also asked to address the following question: does the Veteran's PTSD render him incapable of performing the physical and mental acts required for employment, considering the impairment due to the signs, symptoms, and manifestations associated with such disorder, and considering his education and occupational experience?  In making this assessment, the examiner should note the Veteran's contentions that he has been unable to work as a brick-layer since 2003 due to his PTSD.

In all conclusions, a discussion of the facts and medical principles involved will be considerable assistance to the Board.  The examiner is requested to identify and explain the medical basis or bases with identification of the evidence of record.  The examiner is also requested to provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and sound medical principles.

2. After consideration of the foregoing, readjudicate the issue of entitlement to an initial disability rating greater than 50 percent for PTSD, to include a TDIU rating, including extra-schedular consideration (pursuant to 38 C.F.R. §§ 3.321(b)(1) and 4.16(b)), in light of the pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

